Citation Nr: 0100624	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-02 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which denied a rating in excess of 10 percent for 
left ear hearing loss.  In March 1999, the Board remanded 
this matter for additional evidentiary development.  

In reviewing the record, the Board notes that the veteran has 
alleged that he has numerous disabilities, such as right ear 
hearing loss, headaches, tinnitus, vertigo, and nausea, which 
he feels are the result of an April 1974 surgical procedure 
performed at the Salt Lake City VA Medical Center (VAMC).  
The Board construes the veteran's communications as claims of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for these disabilities.  Since these matters have not 
yet been adjudicated, they are referred to the RO for initial 
consideration.


REMAND

As noted, the veteran has raised a claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
right ear hearing loss.  The Board finds that this claim is 
inextricably intertwined with the issue on appeal, as an 
affirmative result in the adjudication of the former may 
affect the outcome in the latter.  See VA O.G.C. Prec. Op. 
No. 32-97 (Aug. 29, 1997), 62 Fed. Reg. 63605 (1997); see 
also Boyer v. West, 12 Vet. App. 142, 143 (1999); aff'd, 210 
F.3d 1351 (2000).

Inasmuch as the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for right ear hearing loss is 
deemed to be inextricably intertwined with the issue of 
entitlement to an increased rating for left ear hearing loss, 
the RO must take appropriate adjudicative action on this 
matter, prior to further action by the Board.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Additionally, it is noted that pursuant to the Board's March 
1999 remand instructions, VA examinations were scheduled for 
the veteran on two occasions, but he failed to report for 
these examinations.  In subsequent statements to the RO, he 
claimed that he was "too ill to appear for any more 
evaluations after 25 years."  However, he did not specify 
the nature of his illnesses, nor does the evidence of record 
contain any indication of an illness which would prevent the 
veteran from attending his scheduled VA medical examinations.

The veteran is advised that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist is 
not a one-way street; he also has an obligation to assist in 
the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2000).

He is further advised that pursuant to 38 C.F.R. § 3.655 
(2000), when entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When a claimant fails, without good 
cause, to report for examination scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  After reviewing the claims file and 
ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, the RO 
should take appropriate adjudicative 
action regarding the claims of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for right 
ear hearing loss, headaches, tinnitus, 
vertigo, and nausea, claimed to be the 
result of an April 1974 surgical 
procedure performed at the Salt Lake City 
VAMC.  The RO should provide the veteran 
and his representative with notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

2.  After conducting any necessary 
development deemed necessary, the RO 
should readjudicate the veteran's claim of 
entitlement to a rating in excess of 10 
percent for left ear hearing loss.  In 
reaching this decision, the RO should 
consider the new criteria applicable to 
diseases of the ear and other sense 
organs, 38 C.F.R. § 4.85 et seq., applying 
the criteria most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO should also 
specifically document consideration of 38 
C.F.R. § 3.321(b)(1).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K.B. Conner
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

